         Case 3:18-cv-00943-JTA Document 24 Filed 05/10/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                               EASTERN DIVISION

DIANE PIPPINS,                              )
                                            )
              Plaintiff,                    )
                                            )
v.                                          )              CASE NO. 3:18-cv-943-JTA
                                            )                   (WO)
ANDREW SAUL,                                )
Commissioner of Social Security, 1          )
                                            )
              Defendant.                    )

                                    FINAL JUDGMENT

       In accordance with the Memorandum Opinion and Order entered herewith, it is

       ORDERED AND ADJUDGED that the decision of the Commissioner is hereby

AFFIRMED and that this case is DISMISSED with prejudice. It is further

       ORDERED that costs be and are hereby taxed against the plaintiff for which

execution may issue.

       The Clerk of the Court is directed to enter this document on the civil docket as a

final judgment pursuant to Rule 58 of the Federal Rules of Civil Procedure.




1
  Andrew Saul is the current Commissioner of Social Security. Pursuant to Rule 25(d) of the
Federal Rules of Civil Procedure, Andrew Saul is substituted for Nancy A. Berryhill, Acting
Commissioner of Social Security, as the defendant in this lawsuit. No further action needs to be
taken to continue this lawsuit pursuant to section 205(g) of the Social Security Act, 42 U.S.C. §
405(g). The Clerk of Court is DIRECTED to take the appropriate steps to reflect this change on
the docket sheet.
  Case 3:18-cv-00943-JTA Document 24 Filed 05/10/21 Page 2 of 2




DONE this 10th day of May, 2021.




                         JERUSHA T. ADAMS
                         UNITED STATES MAGISTRATE JUDGE




                                   2
